UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-7694


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CHARLES EDWARD    O’NEIL,   a/k/a   Charles   Edward   Oneil,   Jr.,
a/k/a Worm,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00047-RLV-5)


Submitted:   May 26, 2011                      Decided:    May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Edward O’Neil, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charles    Edward      O’Neil       appeals    the     district     court’s

order    denying    his    motion      for     a    reduction       of   sentence    filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                      We have reviewed the

record    and     conclude      the    district       court     did      not    abuse    its

discretion in denying the motion.                   See United States v. Stewart,

595 F.3d 197, 200 (4th Cir. 2010).                    Accordingly, we affirm the

district court’s order for the reasons stated there.                            See United

States    v.    O’Neil,    No.     5:00-cr-00047-RLV-5           (W.D.N.C.        Dec.    7,

2010).     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented       in    the    materials

before    the    court    and    argument        would   not    aid      the    decisional

process.



                                                                                AFFIRMED




                                             2